Case 9:18-cv-80176-BB Document 481 Entered on FLSD Docket 05/06/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                              DR. WRIGHT’S OPPOSITION
                   TO PLAINTIFFS’ REQUEST FOR EXTENSION OF TIME

         Plaintiffs ask the Court to grant a 10-day extension of time to file a motion for sanctions

  related to a list of bitcoin addresses that defendant produced almost four months ago on January

  14, 2020, and a notice that was filed on that same date (the “Motion”). The Court should deny that

  request.

         As an initial matter, it’s unclear what remedy plaintiffs intend to seek in their Motion. But

  in any event, if plaintiffs are seeking further discovery, the Motion should have been made months

  ago in front of Judge Reinhart, and if plaintiffs are seeking any other remedy (including

  dispositive relief), the deadline for the Motion clearly is May 8, 2020. See D.E. 441.

         Plaintiffs state that they need additional time because they haven’t received the final

  transcripts for some of the recent depositions and because of the COVID-19 pandemic. But that

  misses the point. The conduct on which plaintiffs’ Motion is premised occurred almost four

  months ago. They have had more than sufficient time to prepare their Motion.

         Plaintiffs’ request to extend the deadline directly prejudices trial preparation and threatens

  delay. All of the pre-trial deadlines are set in lockstep and double tracking what appears to be a
Case 9:18-cv-80176-BB Document 481 Entered on FLSD Docket 05/06/2020 Page 2 of 2



  motion for dispositive relief unnecessarily undercuts the pre-trial schedule. It is time to prepare

  this case for trial. The deadlines in the Court’s Scheduling Order should be honored.

         For the foregoing reasons, defendant asks the Court to deny plaintiffs’ request for

  additional time to file their Motion.

                                                           Attorneys for Dr. Craig Wright

                                                           RIVERO MESTRE LLP
                                                           2525 Ponce de Leon Boulevard, Suite 1000
                                                           Miami, Florida 33134
                                                           Telephone: (305) 445-2500
                                                           Fax: (305) 445-2505
                                                           Email: amcgovern@riveromestre.com
                                                           Email: zkass@riveromestre.com
                                                           Email: receptionist@riveromestre.com

                                                           By: s/ Amanda McGovern
                                                           AMANDA MCGOVERN
                                                           Florida Bar No. 964263
                                                           ANDRES RIVERO
                                                           Florida Bar No. 613819
                                                           SCHNEUR KASS
                                                           Florida Bar No. 100554




                                    CERTIFICATE OF SERVICE

         I certify that on May 6, 2020, I electronically filed this document with the Clerk of the

  Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                                /s/ Schneur Kass
                                                                SCHNEUR KASS
                                                                Florida Bar No. 100554



                                                    2
